Case 1:20-cv-01057-RM-SKC Document 46 Filed 06/16/20 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
     MATT SIMPSON, Individually and On             Civil Action No. 1:20-cv-01691-RM-SKC
     Behalf of All Others Similarly Situated,      (Consolidated for Pretrial and Filed in the
                                                   Lead Case No. 1:20-cv-01057-RM-SKC)
                     Plaintiffs,                          20-cv-01158-RM-SKC
                                                          20-cv-01175-RM-SKC
     v.                                                   20-cv-01186-RM-SKC
                                                          20-cv-01254-RM-SKC
     ALTERRA MOUNTAIN COMPANY                             20-cv-01347-RM-SKC
     and IKON PASS INC.,                                  20-cv-01520-RM-SKC
                                                          20-cv-01583-RM-SKC
                     Defendants.
                                                          20-cv-01691-RM-SKC

                                                         ENTRY OF APPEARANCE




           To the Clerk of the Court and All Parties of Record:

           I, Daniel C. Hedlund, of the law firm Gustafson Gluek PLLC, located at 120 South

  Sixth Street, Suite 2600, Minneapolis, Minnesota 55402, hereby certifies that I am a

  member in good standing of the bar of this Court, and I appear in this case as counsel of

  record for Plaintiff Matt Simpson (“Plaintiff”).


  Dated:     June 16, 2020                      Respectfully Submitted,

                                                GUSTAFSON GLUEK PLLC

                                                By: /s/ Daniel C. Hedlund
                                                    Daniel E. Gustafson (MN #202241)
                                                    Daniel C. Hedlund (MN #258337)
                                                    GUSTAFSON GLUEK PLLC
                                                    Canadian Pacific Plaza
                                                    120 South Sixth Street, Suite 2600
                                                    Minneapolis, MN 55402

                                                  1
Case 1:20-cv-01057-RM-SKC Document 46 Filed 06/16/20 USDC Colorado Page 2 of 3




                                          Tel: (612) 333-8844
                                          dgustafson@gustafsongluek.com
                                          dhedlund@gustafsongluek.com

                                          Attorneys for Plaintiff Matt Simpson and
                                          the Proposed Class




                                      2
Case 1:20-cv-01057-RM-SKC Document 46 Filed 06/16/20 USDC Colorado Page 3 of 3




                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 16, 2020, I electronically filed the foregoing ENTRY

  OF APPEARANCE with the Clerk of Court using the CM/ECF system which will send

  notification of such filing to all counsel of record.

                                                 s/ Daniel C. Hedlund
                                                   Daniel C. Hedlund




                                                     3
